Citation Nr: 1734703	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO. 15-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran experienced in-service acoustic trauma.

2. After affording the Veteran the benefit of the doubt, the Veteran has a right ear hearing loss disability for VA purposes that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established for tinnitus and hearing loss based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that service connection for right ear hearing loss is warranted because it was caused by his in-service exposure to acoustic trauma, including proximity to naval ship engines.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has a current right ear hearing loss disability for VA purposes. In November 2013, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
70
90
90

Following this examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss in the right ear (in the frequency range of 500-4000 Hz). The Veteran had a speech discrimination score of 80 percent in the right ear following testing with the Maryland Consonant-Vowel Nucleus-Consonant (CNC) word list.

The Veteran was also afforded a VA examination in April 2012, a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
50
65
90
90

The Veteran was diagnosed with sensorineural hearing loss in the right ear (in the frequency ranges of 500-4000 Hz and 6000 Hz or higher). Speech discrimination testing under the Maryland CNC word list was 84 percent in the right ear.

The Veteran's audiological examinations in November 2013 and April 2012 showed at least one of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; at least three of those frequencies at 26 decibels or greater; and speech recognition scores using the Maryland CNC test of less than 94 percent. Under 38 C.F.R. § 3.385, the Veteran only needed to meet one of the criteria for his impaired hearing in the right ear to be considered a disability for VA purposes. The Veteran has shown all three in both the November 2013 and April 2012 VA audiological examinations. Therefore, the evidence shows that the Veteran has a current right ear hearing loss disability. Accordingly, the first element of service connection is met.

The Veteran was exposed to in-service acoustic trauma. The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) indicates that while in the Navy, the Veteran was a submarine nuclear propulsion plant operator for two years and six months and a submarine nuclear propulsion plant supervisor (electrical) for six years. 

In a January 2013 Notice of Disagreement (NOD), the Veteran contended that he was exposed to noise for the majority of his twenty years in service while working in an engine room and that the noise affected both of his ears. The Veteran also stated that recreational noise exposure occurred when he was still in the military and therefore should still be considered a service related incident. In an August 2017 statement through the his representative, the Veteran asserted that the record reflects his Military Occupational Specialty (MOS) was electrician mate and that VA had conceded moderate acoustic trauma during military service.

Although the Veteran's service treatment records, including his separation examination, do not show symptoms of or complaints for right ear hearing loss, there is ample indication that he was exposed to acoustic trauma in service due to his MOS in the Navy. The Veteran's statements about his experiences are credible and consistent with the places, types, and circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2014). Furthermore, the Veteran is currently in receipt of service-connection for left ear hearing loss.

The evidence supports a link, or nexus, between the Veteran's current right ear hearing loss and his in-service exposure to acoustic trauma. The April 2012 VA examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of military noise exposure. The VA examiner also noted that the service exit examination revealed right ear hearing loss that was within normal limits. As a reference, the VA examiner cited an audiological examination at separation which noted left ear hearing loss at high frequencies and opined that the Veteran's left ear hearing loss was at least as likely as not a result of his in-service noise exposure 

The November 2013 VA examiner did not opine on the etiology of the Veteran's right ear hearing loss in his examination report. The Veteran's December 1979 separation examination did not show right ear hearing loss, however, left ear hearing loss was clearly shown at separation. While the April 2012 VA examiner opined that the Veteran's right ear hearing loss was less likely than not caused by military noise exposure, the evidence has demonstrated the Veteran's exposure to acoustic trauma in-service caused his left ear hearing loss. Given the proximity of the left ear to the right ear, it is reasonable to assume that the right ear was also exposed to the same acoustic trauma that caused left ear hearing loss. After affording the Veteran the benefit of the doubt and the Veteran's consistent, credible lay contentions of noise exposure in-service given his MOS, the Board finds that his right ear hearing loss is etiologically related to service. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for hearing loss have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for right ear hearing loss is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


